Detailed Office Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
Claim 1 has been amended.  Claims 1 and 3-10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments and Amendment
In light of amendment the 112(b) rejection has been withdrawn.
In light of amendment the 102(a) rejection towards KONISHI and JANMARK has been withdrawn.  However, a new additional reference has been added to the rejection which teaches the claimed ozone concentration.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190140A1 KONISHI et al., hereinafter KONISHI, in view of U.S. 2009/0277598 JARNMARK et al., hereinafter JARNMARK, and U.S. 5,385,641 BERG et al., hereinafter BERG as evidenced by Handbook of Pulp by SIXTA (editor), hereinafter SIXTA
As for claim 1, 3, 5, 6, 8, and 9, KONISHI discloses treating a sanitary pulp which contains superabsorbent and pulp fibers [abstract].  KONISHI discloses acidic treatment of the sanitary material [pg. 5 lines 3-8].  KONISHI discloses that the pulp fibers are at least partially degraded [pg. 8 lines 30-34] and a portion of the pulp fibers are recovered/separated.    The degradation treatment treats the pulp with an acidic solution which inactivates the water absorption properties of the SAP [pg. 9 lines 9-13].  KONISHI separates the pulp from the front and back backing [pg. 14 lines 15-16].  The pulp fiber still comprise at least some superabsorbent polymers [pg. 14 lines 20-25].  The pulp fibers are treated with ozone [pg. 5 lines 6-10].  KONISHI discloses the ozone treatment degrades the remaining superabsorbent polymers [pg. 15 lines 21-33].
KONISHI discloses that the treatment can be done in a tank [pg. 17 lines 25-30] and the ozone is blown in via bubbles [pg. 17 lines 34-35].   There are no particular limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  The treatment of KONISHI also detoxifies and bleaches the pulp [pg. 18 lines 17-18]
While KONISHI discloses a tank, KONISHI does not explicitly disclose that the tank is a continuous process with new pulp flowing in and treated pulp flowing out.  However, it is prima facie obvious to make a process continuous absent evidence of unexpected results [see e.g. MPEP 2144.04 (V)(E)].  A continuous process requires a flow in and a flow out.  The act of making the process continuous does not disclose the specific vessel type used.  
JARNMARK discloses a vessel that continuously feeds pulp (11) [0044] to the top of the vessel (12) and feeds out treated pulp from the bottom of the vessel (13) [Figure 2].  The vessel is continuous as the liquid volume flows through the vessel [0045] and is connected to a continuous papermaking process.  JARNMARK discloses that ozone (24) is fed to the bottom of the vessel and bubbles (25) through the pulp to treat the pulp therein [Figure 2, 0045].
At the time of the invention it would be obvious to substitute the pulp ozone treatment vessel of JARNMARK for the pulp ozone treatment vessel of KONISHI.  The person of ordinary skill in the art would expect success as the vessel can treat pulp and can use ozone, both requirements of KONISHI and there are no limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  Further, the vessel of JARNMARK has the advantage of good mixing [0045].
Neither, BERG nor JARNMARK discloses the concentration of ozone gas used.  BERG discloses in the pulp and paper arts that ozone gas is made by an ozone generator and is at a concentration of 105 g ozone per m3 which falls within the claimed range [col. 5 lines 59-63].
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the ozone concentrator of BERG to produce the ozone for ozone needed for KONISHI and JARNMARK.  The person of ordinary skill in the art would expect success as the ozone generator is a commercial unit.  Furthermore, changes in concentration will not typically support non-obviousness [MPEP 2144.05 (II)(A)].  Additionally, concentration is a result effective variable which affects mass transfer of the gaseous ozone into the liquid suspension (and then to the solids) and would be obvious to optimize through routine experimentation.
As for claim 4, JARNMARK discloses the bubbles are as small as possible which the examiner interprets as nanobubbles [0045]
As for claim 7, KONISHI discloses that the ozone treatment is acidic [pg. 5 lines 13-15 and pg. 15 lines 23-25]. 
As for claim 10, KONISHI discloses “a treatment tank”.  In patent parlance “a” means one or more [pg. 17 line 28].  At the time of the invention it would be obvious to have two ozone treatment vessels in series.  The person of ordinary skill in the art would expect the second treatment to further purify the cellulose and break down the remaining SAP particles.
Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2015/190140A1 KONISHI et al., hereinafter KONISHI, in view of U.S. 2009/0277598 JARNMARK et al., hereinafter JARNMARK, and WO2016047294 KONISHI et al., hereinafter KONISHI II.
The Examiner refers to U.S. 10,260,199 based off the same PCT application as the English language equivalent to KONISHI II.
As for claim 1, 3, 5, 6, 8, and 9, KONISHI discloses treating a sanitary pulp which contains superabsorbent and pulp fibers [abstract].  KONISHI discloses acidic treatment of the sanitary material [pg. 5 lines 3-8].  KONISHI discloses that the pulp fibers are at least partially degraded [pg. 8 lines 30-34] and a portion of the pulp fibers are recovered/separated.    The degradation treatment treats the pulp with an acidic solution which inactivates the water absorption properties of the SAP [pg. 9 lines 9-13].  KONISHI separates the pulp from the front and back backing [pg. 14 lines 15-16].  The pulp fiber still comprise at least some superabsorbent polymers [pg. 14 lines 20-25].  The pulp fibers are treated with ozone [pg. 5 lines 6-10].  KONISHI discloses the ozone treatment degrades the remaining superabsorbent polymers [pg. 15 lines 21-33].
KONISHI discloses that the treatment can be done in a tank [pg. 17 lines 25-30] and the ozone is blown in via bubbles [pg. 17 lines 34-35].   There are no particular limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  The treatment of KONISHI also detoxifies and bleaches the pulp [pg. 18 lines 17-18]
While KONISHI discloses a tank, KONISHI does not explicitly disclose that the tank is a continuous process with new pulp flowing in and treated pulp flowing out.  However, it is prima facie obvious to make a process continuous absent evidence of unexpected results [see e.g. MPEP 2144.04 (V)(E)].  A continuous process requires a flow in and a flow out.  The act of making the process continuous does not disclose the specific vessel type used.  
JARNMARK discloses a vessel that continuously feeds pulp (11) [0044] to the top of the vessel (12) and feeds out treated pulp from the bottom of the vessel (13) [Figure 2].  The vessel is continuous as the liquid volume flows through the vessel [0045] and is connected to a continuous papermaking process.  JARNMARK discloses that ozone (24) is fed to the bottom of the vessel and bubbles (25) through the pulp to treat the pulp therein [Figure 2, 0045].
At the time of the invention it would be obvious to substitute the pulp ozone treatment vessel of JARNMARK for the pulp ozone treatment vessel of KONISHI.  The person of ordinary skill in the art would expect success as the vessel can treat pulp and can use ozone, both requirements of KONISHI and there are no limitations of how the fibers are treated with ozone [pg. 17 lines 24-25].  Further, the vessel of JARNMARK has the advantage of good mixing [0045].
Neither, BERG nor JARNMARK discloses the concentration of ozone gas used.  KONISHI II discloses in the pulp and paper arts that ozone gas is made by an ozone generator and is at a concentration of 70-120  g ozone per m3 which falls within the claimed range [col.3 lines 60-65 of English language equivalent].
At the time of the invention it would be obvious to the person of ordinary skill in the art to use the ozone concentration of KONISHI II for the ozone needed for KONISHI and JARNMARK.  The person of ordinary skill in the art would by motivated to do so as the concentration is given as one that is not too high or too low [col. 3 lines 64- col. 4line 3].  The person of ordinary skill in the art would expect success as both KONISHI and KONISH II are to treating diapers and dissolving SAP with ozone.  Furthermore, changes in concentration will not typically support non-obviousness [MPEP 2144.05 (II)(A)].  
As for claim 4, JARNMARK discloses the bubbles are as small as possible which the examiner interprets as nanobubbles [0045]
As for claim 7, KONISHI discloses that the ozone treatment is acidic [pg. 5 lines 13-15 and pg. 15 lines 23-25]. 
As for claim 10, KONISHI discloses “a treatment tank”.  In patent parlance “a” means one or more [pg. 17 line 28].  At the time of the invention it would be obvious to have two ozone treatment vessels in series.  The person of ordinary skill in the art would expect the second treatment to further purify the cellulose and break down the remaining SAP particles.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748